PER CURIAM.
We affirm appellants’ convictions having determined the assertions of error are without merit or harmless as defined in State v. DiGuilio, 491 So.2d 1129 (Fla.1986). We specifically reject appellants’ claim as to the definition of a short barreled shotgun. See Gillman v. State, 346 So.2d 586 (Fla. 1st DCA 1977), disapproved on other grounds, State v. Perez, 449 So.2d 818 (Fla.1984).
We agree with appellant Dames, and the state concedes, that the court erred in not limiting the sentence on Count VII to sixty (60) days in jail. There is also an error in the orders of probation reciting that the appellants pleaded guilty when in fact they were convicted upon trial by jury.
We affirm but remand for the limited purpose of correcting the sentencing errors set out above. .
ANSTEAD, HERSEY and FARMER, JJ., concur.